DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-24 were previously pending and subject to the non-final action Aug. 27, 2020. In the response filed on Dec. 03, 2020, claims 1-2, 4, 9, 15-16, 18-19 and 22 were amended. Therefore, claims 1-24 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments filed Dec. 03, 2020, with respect to claim(s) 1-24 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Indukuri (US PAT: 8,825,627, Filed Date: Mar. 29, 2011, hereinafter “Indukuri”) and in view of Sayed (US PAT: 7,610,219, Filed Date: Feb. 16, 2005, hereinafter “Sayed”).
Regarding independent claim 1, Indukuri teaches A computer-implemented method comprising: 
receiving, at an e-commerce platform from a merchant computing device, a theme change request for an online store, (Indukuri – [Col. 2 lines 5-12] According to one embodiment disclosed herein, ambience is created during on-line shopping by applying appropriate themes to product pages presented by an on-line merchant. [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
wherein the online store comprises online store information comprising section data and the section data comprises content data and presentation data and is rendered in a first page section of a plurality of page sections on a first online page as configured by a first section file of a first online store theme, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML. [Col. 7 lines 51-67] Fig. 3 is a database diagram of a product database 114. For instance the field 304B might store textual description of the product displayed on the product page for the product.)
and wherein the theme change request requests a change from the first online store theme to a second online store theme for rendering the section data in a second page section of a plurality of page sections on a second online page as configured by a second section file of the second online store theme; (Indukuri − [Col. 8 lines 66-68] Fig. 4 At operation 404, the online shopping module 112 receives a page request 118. The requested page might be a product page corresponding to a single product. [Col. 9 lines 5-30] At operation 406, the online shopping module 112 or the theming module 122 identifies keywords associated with the requested page, At operation 408, the theming module 122 utilizes the keywords to select a theme 124 for use with the requested page. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel. Similarly, a theme for romance might have associated keywords including these same terms. At operation 410, the theming module 122 or the online shopping module 112 applies the selected theme to the requested page to create a themed page 116. [Col. 10 lines 58-60] The online shopping module 112 or the theming module 122 might also provide a mechanism for allowing a user to manually assign themes 124 to product categories 502, sub-categories 502, and products 506. [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.)
Indukuri does not explicitly teach: comparing, by a section matching engine, at least one characteristic of the presentation data of the section data configured by the first section file for rendering in the first page section and at least one characteristic of the second section file;
However, Sayed teaches: comparing, by a section matching engine, at least one characteristic of the presentation data (element and element properties) of the section data configured by the first section file for rendering in the first page section and at least one characteristic of the second section file; (Sayed – [Col. 6 lines 34-40] Site building module 202 also may permit the dynamic creation and maintenance of web site 116. Substantially any element of web site 116 from images to text to navigation may be updated almost instantaneously. [Col. 8 lines 45-50] Live and Design Views: Software may execute by server 104 as part of site building module 202 to permit the user to view both a design and live view of one or more pages of the web sites, for example side-by-side on the same user interface screen. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view. [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114.)
and rendering the section data on the second page section as configured by the second section file if the at least one characteristic of the section data configured by the first section file resembles the at least one characteristic of the second section file. (Sayed – [Col. 9 lines 2-10] After changes are made to the design view (as shown to the user on page 1500 incrementally as changes are made), the image of page 1500 may be published, for example, by selection of tab 1504 using a mouse. Selection of tab 1504 may lead the user to, for example, administration page 1100 described herein with respect to FIG. 11, which presents a summary of certain changes made to the web site prior to publishing. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 2, Indukuri and Sayed discloses all the features with respect to claim 1 as outlined above.
Indukuri teaches: wherein the at least one characteristic of the presentation data of the section data is related to one or more of a content number, a content type, a presentation setting, a presentation setting type, and a combination thereof. (Indukuri − [Col. 2 lines 23-30] According to another embodiment disclosed herein, a merchant system is configured to store data identifying one or more products and data defining one or more themes. Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements.)
Regarding dependent claim 3, Indukuri and Sayed discloses all the features with respect to claim 1 as outlined above.
Indukuri teaches: wherein the second section file and the at least one characteristic of the second section file is related to at least one of templating code or Hypertext Markup Language. (Indukuri − [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML)
Regarding dependent claim 4, Indukuri and Sayed discloses all the features with respect to claim 1 as outlined above.
Indukuri does not explicitly teach: optimizing, by the section matching engine, the section data for the first page section on the second page section based on comparing the at least one characteristic of the presentation data of the section data for the first page section and at least one characteristic of the second section file for the second page section, wherein optimizing is provided through adjustments associated with mismatches between the section data and a data model of the section data that the second section file is able to render.
However, Sayed teaches: optimizing, by the section matching engine, the section data for the first page section on the second page section based on comparing Sayed – [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such 
Regarding dependent claim 5, Indukuri and Sayed discloses all the features with respect to claim 1 as outlined above.
Indukuri teaches: wherein the first page section is a display element or region of displayed elements on the first online page that render the section data as configured by the first section file, wherein the first online page is a webpage. (Indukuri − [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML)
 Regarding dependent claim 6, Indukuri and Sayed discloses all the features with respect to claim 5 as outlined above.
Indukuri teaches: wherein the second page section is an element or region of elements configured to display the section data on the second online page as configured by the second section file, wherein the second online page is a webpage. (Indukuri − [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.
Regarding dependent claim 7, Indukuri and Sayed discloses all the features with respect to claim 1 as outlined above.
Indukuri teaches: wherein the first online store theme and the second online store theme each comprise a set of rules dictating how page sections and section data are rendered on the first online page and the second online page. (Indukuri − [Col. 13 lines 1-10] The determined geographical location can then be utilized to select an appropriate theme 124 to provide an ambience consistent with the location of the customer 102. For instance, a theme 124 might be selected and utilized that presents an image of the Rocky Mountains for a customer located in Colorado that searches for snow skis. In this manner, the ambience presented to the customer 102 can be customized.)
Regarding dependent claim 8, Indukuri and Sayed discloses all the features with respect to claim 1 as outlined above.
Indukuri does not explicitly teach: wherein comparing the at least one characteristic of the presentation data of the section data for the first page section and at least one characteristic of the second section file for the second page section results in a characteristic match for the rendering of standardized data of the first page section to the second page section.
However, Sayed teaches: wherein comparing the at least one characteristic of the presentation data of the section data for the first page section and at least one characteristic of the second section file for the second page section results in a characteristic match for the rendering of standardized data of the first page section to the second page section. (Sayed – [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 9, 
Indukuri does not explicitly teach: wherein comparing the at least one characteristic of the presentation data of the section data for the first page section and at least one characteristic of the second section file for the second page section results in a characteristic mismatch, wherein the section matching engine adjusts a configuration setting in the section data.
Sayed teaches: wherein comparing the at least one characteristic of the presentation data of the section data for the first page section and at least one characteristic of the second section file for the second page section results in a characteristic mismatch, wherein the section matching engine adjusts a configuration setting in the section data. (Sayed – [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 10, Indukuri and Sayed discloses all the features with respect to claim 1 as outlined above.
Indukuri does not explicitly teach: wherein the adjusting decreases the characteristic mismatch.
However, Sayed teaches: wherein the adjusting decreases the characteristic mismatch. (Sayed – [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 11, Indukuri and Sayed discloses all the features with respect to claim 9 as outlined above.
Indukuri does not explicitly teach: wherein the adjusting alters the section data as presented in a first presentation configuration on the first page section to a second presentation configuration on the second page section.
However, Sayed teaches: wherein the adjusting alters the section data as presented in a first presentation configuration on the first page section to a second presentation configuration on the second page section. (Sayed – [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 12, Indukuri and Sayed discloses all the features with respect to claim 11 as outlined above.
Indukuri 
However, Sayed teaches: wherein the section data includes a plurality of images, wherein the first presentation configuration presents the plurality of images in a first configuration and the second presentation configuration presents the plurality of images in a second configuration. (Sayed − [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such 
Regarding dependent claim 13, Indukuri and Sayed discloses all the features with respect to claim 1 as outlined above.
Indukuri teaches: wherein the section data includes at least two contextually related data stored as a result of merchant actions. (Indukuri – [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
Regarding dependent claim 14, Indukuri and Sayed discloses all the features with respect to claim 1 as outlined above.
Indukuri teaches: wherein the section data is stored as a result of merchant actions associated with changes to the plurality of page sections on the first online page. (Indukuri − [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.)
Regarding independent claim 15, Indukuri teaches: A system comprising: 
an e-commerce platform comprising at least one processor and at least one memory, the e-commerce platform adapted to receive a theme change request for an Indukuri – [Col. 2 lines 5-12] According to one embodiment disclosed herein, ambience is created during on-line shopping by applying appropriate themes to product pages presented by an on-line merchant. [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
wherein the online store comprises online store information comprising section data and the section data comprises content data and presentation data and is rendered in a first page section of a plurality of page sections on a first online page as configured by a first section file of a first online store theme, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML. [Col. 7 lines 51-67] Fig. 3 is a database diagram of a product database 114. For instance the field 304B might store textual description of the product displayed on the product page for the product.)
and wherein the theme change request requests a change from the first online store theme to a second online store theme for rendering the section data in a second page section of a plurality of page sections on a second online page as configured by a second section file of the second online store theme; (Indukuri − [Col. 8 lines 66-68] Fig. 4 At operation 404, the online shopping module 112 receives a page request 118. The requested page might be a product page corresponding to a single product. [Col. 9 lines 5-30] At operation 406, the online shopping module 112 or the theming module 122 identifies keywords associated with the requested page, At operation 408, the theming module 122 utilizes the keywords to select a theme 124 for use with the requested page. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel. Similarly, a theme for romance might have associated keywords including these same terms. At operation 410, the theming module 122 or the online shopping module 112 applies the selected theme to the requested page to create a themed page 116. [Col. 10 lines 58-60] The online shopping module 112 or the theming module 122 might also provide a mechanism for allowing a user to manually assign themes 124 to product categories 502, sub-categories 502, and products 506. [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.
Indukuri does not explicitly teach: and a section matching engine adapted to compare at least one characteristic of the presentation data of the section data configured by the first section file for rendering in the first page section and at least one characteristic of the second section file,
However, Sayed teaches: and a section matching engine adapted to compare at least one characteristic of the presentation data of the section data configured by the first section file for rendering in the first page section and at least one characteristic of the second section file, (Sayed – [Col. 6 lines 34-40] Site building module 202 also may permit the dynamic creation and maintenance of web site 116. Substantially any element of web site 116 from images to text to navigation may be updated almost instantaneously. [Col. 8 lines 45-50] Live and Design Views: Software may execute by server 104 as part of site building module 202 to permit the user to view both a design and live view of one or more pages of the web sites, for example side-by-side on the same user interface screen. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view. [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114.)
wherein the e-commerce platform is adapted to render the section data on the second page section as configured by the second section file if the at least one characteristic of the section data configured by the first section file resembles the at least one characteristic of the second section file. (Sayed – [Col. 9 lines 2-10] After changes are made to the design view (as shown to the user on page 1500 incrementally as changes are made), the image of page 1500 may be published, for example, by selection of tab 1504 using a mouse. Selection of tab 1504 may lead the user to, for example, administration page 1100 described herein with respect to FIG. 11, which presents a summary of certain changes made to the web site prior to publishing. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed 
Regarding dependent claim 16, Indukuri and Sayed discloses all the features with respect to claim 15 as outlined above.
Indukuri teaches: wherein the section data comprises content data or presentation data and the at least one characteristic of the presentation data of the section data is related to one or more of a content number, a content type, a presentation setting, a presentation setting type, and a combination thereof. (Indukuri − [Col. 2 lines 23-30] According to another embodiment disclosed herein, a merchant system is configured to store data identifying one or more products and data defining one or more themes. Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements.)
Regarding dependent claim 17, Indukuri and Sayed discloses all the features with respect to claim 15 as outlined above.
Indukuri teaches: wherein the second section file and the at least one characteristic of the second section file is related to at least one of templating code or Hypertext Markup Language. (Indukuri − [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML)
Regarding dependent claim 18, Indukuri and Sayed discloses all the features with respect to claim 15 as outlined above.
Indukuri does not explicitly teach: further comprising the section matching engine optimizing the section data for the first page section on the second page section based on comparing the at least one characteristic of the presentation data of the section data for the first page section and at least one characteristic of the second section file for the second page section, wherein optimizing is provided through adjustments associated with mismatches between the section data and a data model of the section data that the second section file is able to render.
However, Sayed teaches: further comprising the section matching engine optimizing the section data for the first page section on the second page section based on comparing the at least one characteristic of the presentation data of the section data for the first page section and at least one characteristic of the second section file for the second page section, wherein optimizing is provided through adjustments associated with mismatches between the section data and a data model of the section data that the second section file is able to render. (Sayed – [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding independent claim 19, Indukuri teaches: A computer-implemented method comprising:
receiving, at an e-commerce platform from a merchant computing device, a theme request for an online store, wherein the online store comprises online store information comprising section data and the section data comprises content data and Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML. [Col. 7 lines 51-67] Fig. 3 is a database diagram of a product database 114. For instance the field 304B might store textual description of the product displayed on the product page for the product.) 
and wherein the theme request requests adapting the section data for rendering in a page section of a plurality of page sections as configured by a section file of an online store theme; (Indukuri − [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML)
Indukuri does not explicitly teach: comparing, by a section matching engine, at least one characteristic of the presentation data of the section data and at least one characteristic of the section file; and rendering the section data on the page section if 
However, Sayed teaches: comparing, by a section matching engine, at least one characteristic of the presentation data of the section data and at least one characteristic of the section file; (Sayed – [Col. 6 lines 34-40] Site building module 202 also may permit the dynamic creation and maintenance of web site 116. Substantially any element of web site 116 from images to text to navigation may be updated almost instantaneously. [Col. 8 lines 45-50] Live and Design Views: Software may execute by server 104 as part of site building module 202 to permit the user to view both a design and live view of one or more pages of the web sites, for example side-by-side on the same user interface screen. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view. [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114.)
and rendering the section data on the page section if the at least one characteristic of the section data resembles the at least one characteristic of the section file. (Sayed – [Col. 9 lines 2-10] After changes are made to the design view (as shown to the user on page 1500 incrementally as changes are made), the image of page 1500 may be published, for example, by selection of tab 1504 using a mouse. Selection of tab 1504 may lead the user to, for example, administration page 1100 described herein with respect to FIG. 11, which presents a summary of certain changes made to the web site prior to publishing. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such 
Regarding dependent claim 20, Indukuri and Sayed discloses all the features with respect to claim 19 as outlined above.
Indukuri teaches: wherein the section data was configured for rendering through a first section file of a first online store theme prior to the received theme request. (Indukuri – [Col. 2 lines 5-12] According to one embodiment disclosed herein, ambience is created during on-line shopping by applying appropriate themes to product pages presented by an on-line merchant. [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
Regarding dependent claim 21, Indukuri and Sayed discloses all the features with respect to claim 19 as outlined above.
Indukuri teaches: receiving, at the e- commerce platform from a user interface on the merchant computing device, a data change request for changing section data, and in response, adapting the section data for rendering the section data on the page section as configured by the section file of the online store theme. (Indukuri − [Col. 8 lines 66-68] Fig. 4 At operation 404, the online shopping module 112 receives a page request 118. The requested page might be a product page corresponding to a single product. [Col. 9 lines 5-30] At operation 406, the online shopping module 112 or the theming module 122 identifies keywords associated with the requested page, At operation 408, the theming module 122 utilizes the keywords to select a theme 124 for use with the requested page. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel. Similarly, a theme for romance might have associated keywords including these same terms. At operation 410, the theming module 122 or the online shopping module 112 applies the selected theme to the requested page to create a themed page 116. [Col. 10 lines 58-60] The online shopping module 112 or the theming module 122 might also provide a mechanism for allowing a user to manually assign themes 124 to product categories 502, sub-categories 502, and products 506. [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.)
Regarding independent claim 22, Indukuri teaches: A system comprising:
an e-commerce platform comprising at least one processor and at least one memory, the e-commerce platform adapted to receive a theme request for an online store, (Indukuri – [Col. 2 lines 5-12] According to one embodiment disclosed herein, ambience is created during on-line shopping by applying appropriate themes to product pages presented by an on-line merchant. [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
wherein the online store comprises online store information comprising section data and the section data comprises content data and presentation data, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML. [Col. 7 lines 51-67] Fig. 3 is a database diagram of a product database 114. For instance the field 304B might store textual description of the product displayed on the product page for the product.)
and wherein the theme request requests adapting the section data for rendering in a page section of a plurality of page sections as configured by a section file of an online store theme; (Indukuri − [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML)
Indukuri does not explicitly teach: and a section matching engine adapted to compare at least one characteristic of the presentation data of the section data and at least one characteristic of the section file,
However, Sayed teaches: and a section matching engine adapted to compare at least one characteristic of the presentation data of the section data and at least one characteristic of the section file, (Sayed – [Col. 6 lines 34-40] Site building module 202 also may permit the dynamic creation and maintenance of web site 116. Substantially any element of web site 116 from images to text to navigation may be updated almost instantaneously. [Col. 8 lines 45-50] Live and Design Views: Software may execute by server 104 as part of site building module 202 to permit the user to view both a design and live view of one or more pages of the web sites, for example side-by-side on the same user interface screen. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view. [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114.)
wherein the e-commerce platform is adapted to render the section data on the page section if the at least one characteristic of the section data resembles the at least one characteristic of the section file. (Sayed – [Col. 9 lines 2-10] After changes are made to the design view (as shown to the user on page 1500 incrementally as changes are made), the image of page 1500 may be published, for example, by selection of tab 1504 using a mouse. Selection of tab 1504 may lead the user to, for example, administration page 1100 described herein with respect to FIG. 11, which presents a summary of certain changes made to the web site prior to publishing. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the 
Regarding dependent claim 23, Indukuri and Sayed discloses all the features with respect to claim 22 as outlined above.
Indukuri teaches: wherein the section data was configured for rendering through a first section file of a first online store theme prior to the received theme request. (Indukuri – [Col. 2 lines 5-12] According to one embodiment disclosed herein, ambience is created during on-line shopping by applying appropriate themes to product pages presented by an on-line merchant. [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
Regarding dependent claim 24, Indukuri and Sayed discloses all the features with respect to claim 22 as outlined above.
Indukuri teaches: further comprising a user interface displayed on a merchant device, the e-commerce platform adapted to receive from the user interface a data change request for changing section data, and in response, adapt the section data for rendering the section data on the page section as configured by the section file of the Indukuri − [Col. 8 lines 66-68] Fig. 4 At operation 404, the online shopping module 112 receives a page request 118. The requested page might be a product page corresponding to a single product. [Col. 9 lines 5-30] At operation 406, the online shopping module 112 or the theming module 122 identifies keywords associated with the requested page, At operation 408, the theming module 122 utilizes the keywords to select a theme 124 for use with the requested page. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel. Similarly, a theme for romance might have associated keywords including these same terms. At operation 410, the theming module 122 or the online shopping module 112 applies the selected theme to the requested page to create a themed page 116. [Col. 10 lines 58-60] The online shopping module 112 or the theming module 122 might also provide a mechanism for allowing a user to manually assign themes 124 to product categories 502, sub-categories 502, and products 506. [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CARL E BARNES JR/Examiner, Art Unit 2177      


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177